Title: From Thomas Jefferson to Montmorin, 13 November 1788
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
Paris Nov. 13. 1788.

I have the honour to inform your Excellency that there will be an opportunity of writing to America by Monsr. Terrasson who leaves Paris on Sunday the 16th. instant. As you were pleased to inform me that the Consular convention was ready for signature, I will do myself the honour of waiting on you at Versailles tomorrow (Friday) at ten oclock in the morning to finish that matter, that I may avail myself of so safe an opportunity of sending it as that by M. Terrasson. If any circumstance should render the hour I have proposed inconvenient, I will come at any other you will be so good as to indicate.
I have the honour to be with sentiments of the most perfect esteem & respect Your Excellency’s most obedient & most humble servant.
